660 N.W.2d 126 (2003)
Dale A. RUTER, Relator,
v.
Minnesota DEPARTMENT OF CORRECTIONS, Self-Insured, Respondent, and
Minnesota Special Compensation Fund, Intervenor.
No. C9-03-226.
Supreme Court of Minnesota.
April 29, 2003.
John E. Mack, Mack & Daby, P.A., New London, MN, for Relator.
Mike Hatch, Attorney General, State of Minnesota, Rory H. Foley, Assistant Attorney General, St. Paul, MN, for Respondents.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed January 17, 2003, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
BY THE COURT:
/s/Paul H. Anderson
Associate Justice